JOINT FILING AGREEMENT Exhibit 1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the undersigned hereby agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including any and all amendments thereto, the “Schedule 13D”) relating to the ordinary shares, par value US$0.001 per share, of China Rural-Metro Holdings Ltd. (formerly Man Sang International (B.V.I.) Limited), which may be deemed necessary pursuant to Regulation 13D or 13G promulgated under the Exchange Act. The undersigned further agree that each party hereto is responsible for the timely filing of the Schedule 13D, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has a reason to believe that such information is inaccurate. It is understood and agreed that a copy of this Joint Filing Agreement shall be attached as an exhibit to the Schedule 13D, filed on behalf of each of the parties hereto. IN WITNESS WHEREOF, each of the undersigned has executed this Joint Filing Agreement as of the 22th day ofOctober, 2010. CAFOONG LIMITED /s/ Cheng Chung Hing, Ricky Name: Cheng Chung Hing, Ricky Title: Chairman CHENG CHUNG HING, RICKY /s/ Cheng Chung Hing, Ricky CHENG TAI PO /s/ Cheng Tai Po
